Citation Nr: 1715050	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus, type II.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for gastroparesis with chronic stomach pain (hereinafter "stomach condition").  

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to service connection for a stomach condition, to include as secondary to sarcoidosis.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a chronic headache condition. 

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to service connection for depression as secondary to pain caused by service-connected disabilities.

9.  Entitlement to service connection for a right knee condition.  

10.  Entitlement to service connection for a low back condition. 

11.  Entitlement to service connection for a right lower extremity condition manifested by symptoms such as weakness, to include radiculopathy.  

12.  Entitlement to service connection for a left lower leg condition manifested by symptoms such as weakness.

13.  Entitlement to an initial rating in excess of 10 percent for a right hip strain.  

14. Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  The Veteran had additional service with the Army National Guard from August 2004 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2013 (right hip, low back, left and right lower extremity, TDIU) and July 2014 (diabetes mellitus, type II, sarcoidosis, gastroparesis, tinnitus, sleep apnea, headaches) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia and Winston-Salem, North Carolina, respectively.  The Winston-Salem, North Carolina RO has assumed the role of Agency of Original Jurisdiction (AOJ).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions. 

VA has received new evidence since the July 2015 statement of the cases (SOCs) which includes pertinent medical records.  The Veteran has also submitted a waiver of initial AOJ review.  38 C.F.R. § 20.1304 (2016).

In a February 2016 attorney correspondence, the matter of entitlement to TDIU was expressly raised by the record as secondary to the Veteran's claimed sarcoidosis and gastroparesis conditions.  However, the medical evidence indicates that the Veteran's right hip strain is essentially a manifestation of sarcoidosis.  See January 2016 private medical opinion.  As the matter of TDIU is therefore in connection with the Veteran's increased rating right hip claim on appeal, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The issues of entitlement to service connection for a low back condition, a right knee, a bilateral lower extremity condition, depression, an increased rating for a right hip strain and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 2010, the RO denied the claim of entitlement to service connection for diabetes mellitus, type II.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  

2.  The evidence received since September 2010 RO rating decision,  when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus, type II.

3.  In September 2010, the RO denied the claim of entitlement to service connection for gastroparesis.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  

4.  Some of the evidence received since September 2010 RO rating decision,  when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for gastroparesis.

5.  The evidence is in equipoise as to whether the Veteran's sarcoidosis began during or is otherwise related to service.

6.  Resolving doubt in favor of the Veteran, the Veteran's stomach condition is a result of his service-connected sarcoidosis.

7.  The preponderance of the evidence is against a finding that tinnitus manifest in-service, within a year of service or is otherwise etiologically related to the Veteran's service.

8.  The preponderance of the evidence is against a finding that any chronic headache condition manifest in-service or is otherwise etiologically related to the Veteran's service.

9.  The preponderance of the evidence is against a finding that sleep apnea manifest in-service or is otherwise etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied service connection for diabetes mellitus, type II is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  Evidence received since the September 2010 rating decision in relation to the Veteran's claim for entitlement to service connection for diabetes mellitus, type II is not new and material, and, therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).	

3.  The September 2010 rating decision that denied service connection for gastroparesis is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

4.  New and material evidence has been received, and the claim for service connection for gastroparesis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  Resolving doubt in favor of the Veteran, the criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

6.  Resolving doubt in the Veteran's favor, the criteria for service connection for a stomach condition as secondary to his service-connected sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

7.   The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters in June 2012 and January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the letters did not specifically identify the Veteran's claims of entitlement for tinnitus, a chronic headache condition or sleep apnea, it fully addressed all notice elements for a service connection claim.  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and the Veteran's contentions of entitlement to service connection.  

The Board finds that a VA examination is not necessary to adjudicate the claims of entitlement to service connection for tinnitus, a chronic headache condition or sleep apnea.   In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159 (c).   The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran has a current diagnosis of sleep apnea, is competent as a lay person to establish a diagnosis of tinnitus and to report symptoms of headaches (but not to establish a chronic headache condition), there is no credible lay evidence or competent medical evidence suggesting that they are associated with a disease, injury or event from eligible service, as discussed below.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159 (c).

The Veteran or his attorney has not made the AOJ or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

Claims to reopen
  
Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claims of entitlement to service connection for diabetes mellitus type, type II and a stomach condition were originally denied in a September 2010 RO rating decision.  The Veteran did not express disagreement with either claim within a year of the denial and the decisions became final.

The current appeal arises from the Veteran's June 2012 claim to reopen which were denied in the October 2013 RO rating decision.  

For the Veteran's claim of entitlement to service connection for a stomach condition, the pertinent evidence submitted since the September 2010 RO rating decision includes an a January 2016 private medical opinion which indicates a positive relationship between the Veteran's stomach condition and sarcoidosis, a condition that has been granted service connection by way of this decision, addressed in the preceding analysis.  The private opinion is new in that it was not previously of record.  Furthermore, it is material as it suggests a link between the Veteran's stomach condition and a service-connected disability.  Consequently, the claim of entitlement to service connection for a stomach condition is reopened.

For the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, additional evidence since the September 2010 RO rating decision includes VA treatment records from May 2010 to October 2013.  Despite the medical evidence added to the claims file since 2010, nothing therein shows or implies that the Veteran has diabetes mellitus, type II that is attributable to an event, injury or disease during service.  

Of note, the Veteran has provided additional assertions that diabetes mellitus, type II onset in-service and continued since.  See Veteran's statement received April 17, 2012.  Here, the Veteran's statements submitted in support of his application to reopen are presumed credible.  However, while he is competent to describe his observable symptoms, his statements are not competent evidence as to a relationship between diabetes mellitus, type II and service.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159 (a)(2).

In this case, establishing the etiology of diabetes mellitus, type II is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377), but requires medical knowledge, including interpreting lab findings such as glucose levels.  These are not matters that are capable of lay observation.

Without any competent evidence or opinion that suggests that the Veteran's diabetes mellitus, type II is related to a service, the newly-received evidence does not relate to an unestablished fact in a way that raises a reasonable possibility of substantiating the Veteran's claim, and therefore, it is not new and material for purposes of reopening of the claim.  Rather, it is cumulative and redundant of the evidence previously of record.  There is no other evidence upon which to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, type II. 

In sum, the Board finds that new and material evidence has been received for the matter of entitlement to service connection for a stomach condition, as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection.  As such, the claim is reopened.  

As the evidence submitted since the September 2010 Board denial is not new and material with regard to the claim of service connection for diabetes type II, is not reopened and the appeal is denied.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include sarcoidosis and tinnitus (as an organic disease of the nervous system) although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106 (West 2014).  ACDUTRA includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA includes part-time duty by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  

Sarcoidosis

The Veteran seeks entitlement to service connection for sarcoidosis.  See Veteran's claim received December 4, 2013.  He essentially contends that symptoms of an underlying and undiagnosed sarcoidosis condition onset during service.  See attorney letter dated February 11, 2016.  

The Veteran has a current diagnosis of sarcoidosis.  See e.g., letter from Veteran's treating physician dated January 20, 2015.  

Service treatment records (STRs) are absent a diagnosis or treatment of any sarcoidosis.  The Board notes that the Veteran was treated on multiple occasions for various conditions and complaints such as skin lesions, a sore throat, folliculitis, a recurring chancroid in his groin area, a groin muscle strain, right leg pain, shin splints, tibial tendonitis, right thigh muscle aches and complaints of jock itch.  Sinus problems were endorsed on a dental health questionnaire.  

The record indicates that the Veteran was diagnosed with sarcoidosis in approximately 2011 by a private treating physician.  See e.g., February 2013 VA hip examination (medical history) and December 8, 2011 VA treatment record (Veteran reports a diagnosis and treatment for sarcoidosis by a private medical professional.)  

A private physician provided a positive nexus opinion in a January 2016 letter between the Veteran's sarcoidosis and service.  A review of the claims file and interview with the Veteran was noted.  In support of his rationale, the examiner submitted copies of relevant treatment records and research articles on the topic.  

The physician first provided a general summary explaining the nature of sarcoidosis.  Of note, the examiner explained that sarcoidosis is a multisystem disorder with no known etiology which can be present with an array of symptoms that are often overlooked.  It is an accumulation of granulomas which lead to inflammation.  The condition most commonly affects the lungs but can also be present in numerous areas of the body including the lymph nodes, nerves, joints, skin and various other organs including the heart and brain.  Common symptoms were listed to include swollen lymph nodes, skin rashes, lower leg and foot pain, joint and back pain, chronic fatigue, chest pain or discomfort, shortness of breath and/or weight loss.  Signs and symptoms of the condition are commonly attributed to other potential medical impairments and because of this; the condition typically goes unnoticed (and untreated) until it becomes much more severe, such as affecting multiple systems or when granulomas are present in heavy concentrations.  Further, sarcoidosis symptoms typically have an onset in early adulthood between the ages of 20 and 40.  

Thereafter, the physician highlighted that the Veteran was between the ages of 18 and 22 while on active duty.  The physician found that the Veteran's in-service symptoms/conditions of hip strains, shin splints, tibial tendonitis, sinus impairments, pulled groin and skin impairments including lesions, ulcers, edema and weeping skin (rashes) were indicative of sarcoidosis symptoms.  However, the symptoms were not considered as sarcoidosis during military service, as they were each evaluated and treated independently.  

The examiner went on to provide specific examples and explanations of in-service treatment shown in STRs which he essentially opined were indicative of an underlying sarcoidosis condition.  

The physician highlighted that the Veteran had no impairments upon entrance examination in August 1989.  One month into service in 1989, the Veteran had tenderness upon palpation to the medial thigh.  He explained that the location of the tenderness was indicative of an increased probability of swelling or inflammation of lymph nodes and thus, suggested an underlying illness.  He highlighted that the Veteran's hip strain was initially evaluated as a stress fracture but no objective findings of any fracture were ever noted in clinical evaluations or X-ray reports.  In December 1989, the Veteran was evaluated for a sore throat and difficulty swallowing without any other signs of a respiratory infection; bilateral swelling of the throat and palpable bilateral masses were noted in the neck.  Further, from January 1990 and continuing through the remainder of military service, the Veteran received treatment for suspected shin splints in relation to his hip strain.  The physician explained that shin splits are acknowledged in the medical community as a sign of underlying sarcoidosis.  Also, the Veteran complained of persistent pain and tenderness in his hip and leg which continued several months after his initial evaluation.  Had the Veteran experienced only a strain, the bulk of his pain and tenderness should have resolved within only a few weeks.  

Thereafter, he essentially found that the Veteran's progression of the Veteran's right hip condition was indicative of sarcoidosis.  In support of this, he summarized the February 2013 VA examination report which documented the Veteran's self-reported medical history that over time pain and tenderness worsened to both legs.  He rationalized that a simple strain of the hip is very unlikely to spread bilaterally and it is much more likely the issues spread through other means such as the lymphatic system due to an underlying illness.

Additionally, the physician noted that the Veteran was evaluated on a number of occasions as reflected in the STRs from 1991 to 1992 for a suspected chancroid, a venereal infection known to cause ulceration of lymph nodes in the groin.  Other symptoms during treatment of the chancroid included the presence of acne, lesions and weeping skin in the groin area.  The condition was treated with medication with a minimal resolution of symptoms; which the physician opined suggested that the sarcoidosis was improperly diagnosed as a chancroid.  

The physician opined that the Veteran's in-service reports of frequent sinus problems further supported the presence of an underlying sarcoid condition, as sarcoidosis primarily affects the respiratory system.  

Further, post-service gastrointestinal complaints and digestive issues were discussed and were noted to, in part, lead to his current diagnosis of sarcoidosis.  It was explained that gastrointestinal and digestive impairments were not uncommon in those who suffer from sarcoidosis.  

Lay statements from the Veteran's father and sister were discussed as they reported in-service complaints of pain (leg, groin and backside), gastrointestinal and digestive issues which worsened over time.

The private physician found that it was at least as likely as not that the Veteran's sarcoidosis onset in-service and increased in severity over time.  It was noted that the condition was present in its current severity since at least the date of the filing in December 2013.   Further, it was his opinion that his right hip strain presented as a polyarthritic symptom of underlying sarcoidosis.  

The Board finds that this is a competent medical opinion that is favorable evidence of a link between the Veteran's sarcoidosis and active service.  There is no contrary medical opinion of record.

In light of the favorable medical opinion and resolving reasonable doubt in the Veteran's favor, service connection for sarcoidosis is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Gastroparesis 

The Veteran asserts entitlement to service connection for a stomach condition (gastroparesis with chronic stomach pain), to include as secondary to his sarcoidosis.  See VA Form 21-526 submitted February 17, 2010 and private medical opinion from January 2016.  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran has a current diagnosis of gastroparesis.  See e.g., private medical opinion dated January 2016.  By way of this decision, the Veteran is service-connected for sarcoidosis.  Therefore, the remaining issue is whether there is medical evidence of a nexus between the service-connected disease or injury and the current disability.

A positive nexus opinion between the Veteran's gastroparesis and sarcoidosis was provided in January 2016.  A review of the claims file and interview with the Veteran was noted.  In support of his rationale, the examiner submitted relevant treatment records and research articles on the topic.  The physician stated that it was not uncommon for sarcoidosis patients to experience gastrointestinal impairments and digestive issues.  He noted that in December 2009, the Veteran had complaints and treatment for acid reflux, chest and stomach pain/discomfort and irritable bowel syndrome.  In May 2010, prior to the definitive diagnosis of sarcoidosis in 2011, a history of esophagitis, gastritis and duodenitis (all inflammatory impairments) were addressed.  At that time, the Veteran was prescribed medication and the medical professional noted that the origin of his gastrointestinal impairments were unclear.  The Veteran eventually underwent an exploratory operation which ruled out a condition and led to his current diagnosis of gastroparesis.  As noted above, lay statement from the Veteran's father and sister were noted, of note are his sister's statements that the Veteran did not have digestive or intestinal problems prior to service but he had discomfort, voiding dysfunctions and severe abdominal pains which began during military service and worsened over time.  The physician opined that it was at least as likely as not that the Veteran's gastroparesis condition manifested as secondary to his underlying sarcoidosis.  

The Board finds that this is a competent medical opinion that is favorable evidence of a link between the Veteran's stomach condition and his service-connected sarcoidosis.  There is no contrary medical opinion of record.

As such, resolving doubt in favor of the Veteran, entitlement to service connection for a stomach condition as secondary to service-connected sarcoidosis is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran is seeking service connection for tinnitus.  See Veteran's claim received December 4, 2013.  However, as will be discussed, the evidence of record simply fails to show that the Veteran's tinnitus onset either during service or within one year of his separation from active duty service.

The Veteran's STRs are silent for reports or treatment of tinnitus or even ringing in the ears.  Notably, in the Veteran's report of medical history provided contemporaneously with his June 1993 exit examination, the Veteran denied any ear trouble.  Despite being diligent in reporting his medical history at this time, (see report of broken bones, an unusual growth, and a hospitalization for a stomach virus and treatment for a chancroid) the Veteran did not report experiencing ringing in his ears or tinnitus.  Further, the exit examination reveals a normal ear and neurologic clinical evaluation.  As such, an in-service event, injury or illness has not been shown.  

Approximately 11 years post-service, the Veteran underwent an entry examination for the National Guard in August 2004.  At this time, the Veteran again denied ear trouble on his report of medical history and a normal clinical evaluation of his ears and neurologic was indicated. See STRs dated in VBMS as September 11, 2010, pg. 24, 28 of 119.     

Despite the submission of private treatment records from 2000 and beyond, records fail to show any complaints or treatment of any tinnitus.  Of note, an August 2000 record specifically indicates that the Veteran did not have tinnitus.  

Likewise, VA treatment records from 2001 through 2013 are silent for reports of, or treatment for, either tinnitus or ringing in the ears.  

Rather, the first post-service evidence of tinnitus is in December 2013 when the Veteran filed his current claim, nearly 20 years post active duty service.  To date, the Veteran has not indicated any particular date of onset for his tinnitus or the nature of his exposure to noise.  Significantly, he has not indicated that it began in service or within a year of service.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for tinnitus.  The Board notes that the telltale signs of tinnitus, ringing in the ears, are susceptible to lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, a current diagnosis of tinnitus is not in dispute.  

The only evidence in support of the Veteran's claim is his vague assertion that he wished to file a claim for tinnitus.  No details were provided regarding the nature of his noise exposure in-service, if any, or the onset of his symptoms.  As such, the Veteran has not presented sufficient evidence to establish in-service noise exposure or that tinnitus onset during service, including within a year from service.  Accordingly, there is no competent evidence supporting the Veteran's claim.

Here, the weight of the probative evidence of record is not sufficient to demonstrate that the Veteran is entitled to service connection for tinnitus.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, service connection for tinnitus is denied.
Headaches

The Veteran is seeking service connection for headaches.  See Veteran's claim received December 4, 2013.  The Veteran has not asserted a chronic headache condition occurred during or after service.  In fact, he has not provided any details or contentions as to how his headaches were caused or aggravated by his service.

STRs are silent for any treatment or complaints of headaches, despite multiple notations of treatment for other conditions.  Significantly, upon exit from active duty, the Veteran specifically denied having any frequent or severe headaches on his report of medical history.  The June 1983 exit examination also indicated a normal neurologic clinical evaluation.  As such, an in-service event, injury or illness has not been shown.  

Post-service VA and non-VA medical treatment records from 2000 through 2013 do not indicate any chronic headache condition.

As noted above, the Veteran underwent an entry examination for the National Guard in August 2004.  The Veteran denied "ever having or now having" frequent or severe headaches resulting in loss of time from work or school or taking medications to prevent such, despite reporting other conditions.  Further, the associated examination revealed a normal neurologic clinical evaluation.  See STRs dated in VBMS as September 11, 2010, pg. 24, 29 of 119.     

The first documented complaint of a headache is from 2004, approximately 11 years post-service.  In an October 5, 2004 emergency department record, the Veteran complained of a sore throat and headache among other symptoms.  He was diagnosed with peritonsillar cellulitis.  See private records received July 9, 2010, pg. 148, 149 of 153.  The next documented instance of a headache was five years later in a March 18, 2010 private treatment record.  At this time, the Veteran complained of dizziness noted to be associated with low pressure, a headache, blurred vision and abdominal pain.  The Veteran was diagnosed with lightheadedness due to low blood pressure.  The following day, the Veteran again had a headache, among other symptoms and was diagnosed with hypertension and diabetes mellitus.  See private records received July 9, 2010, pg. 148, 149 of 153.  

Here, there are only several documented complaints of a headache over a period of ten years of medical treatment records.  Thus, medical evidence does not currently establish a current chronic headache disability for VA purposes.  

The Veteran is competent to report that he suffers from headaches but has not indicated suffering from a chronic headache condition other that noting that he intended to file a claim for "headaches."  Regardless, the Board will continue its analysis in light of the observable nature of the condition.  

The medical and lay evidence of record fails to establish an in-service injury, disease or event.  As noted, the Veteran has only provided a lay statement asserting a claim for "headaches" with no further detail.  To date, the Veteran has not indicated any particular date of onset for his claimed chronic headache condition.  Significantly, he has not indicated that it began in service or during any ACDUTRA period of his National Guard service.  As such, the Board does not find that the evidence has established the existence of an in-service injury, event or illness.  

For these reasons, service connection for headaches must be denied.   As the preponderance of the evidence weighs against the Veteran's claim for service connection for headaches, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Sleep apnea

The Veteran asserts entitlement to service connection for sleep apnea.  See Veteran's claim received December 4, 2013.  

The evidence of record simply fails to show that the Veteran's sleep apnea onset during service or that it is otherwise etiologically related to service.  

STRs are silent for any treatment or complaints of sleep trouble or any sleep apnea, despite multiple indications of treatment for other conditions.  Significantly, upon exit from active duty in June 1963, the Veteran specifically denied having any frequent sleep trouble.  As such, an in-service event, injury or illness has not been shown.  

The first documented report of sleep trouble, for any reason, is shown in private treatment records from August 2000, approximately 7 years post-service.  In an August 4, 2000 record, a  "poor sleep pattern" was noted in an evaluation for arthralgias and myalgias. See private medical records dated in VBMS as September 11, 2010, pg. 8 of 178.  VA treatment records show that the following year, in September 2001, the Veteran reported that he had difficulty getting up and going in the morning.  In a May 2002 record, the Veteran reported that he felt tired with a lack of energy, his wife told him that he snored loudly; the medical professional observed that the Veteran had noticeably loud nasal inspiration; a sleep study was ordered.  The Veteran denied frequent trouble sleeping on his report of medical history upon enlistment into the National Guard in August 2004.  The Veteran was initially diagnosed with sleep apnea July 13, 2005 based on the results of a polysomnogram.  In a follow up consultation, in August 24, 2005, the Veteran reported that he had been symptomatic for the prior two years (approximately since 2003). 

As stated, medical treatment records show that the earliest report of sleep trouble, for any reason, was seven years post military service.  As such, an etiological relationship between active duty and sleep apnea not been shown.  

The medical and lay evidence of record fails to establish an in-service injury, disease or event.  As noted, the Veteran has only provided a lay statement asserting a claim for "sleep apnea" with no further detail.  To date, the Veteran has not indicated that sleep apnea onset in service or during any ACDUTRA period of his National Guard service.  As such, the Board does not find that the evidence has established the existence of an in-service injury, event or illness.  

Here, the weight of the probative evidence of record is not sufficient to demonstrate that the Veteran is entitled to service connection for sleep apnea.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, service connection for sleep apnea is denied.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for diabetes mellitus, type II has not been received; the application to reopen is denied.  

The previously denied claim of entitlement to service connection for gastroparesis with chronic stomach pain is reopened on the basis of new and material evidence

Entitlement to service connection for sarcoidosis is granted.  

Entitlement to service connection for gastroparesis is granted.  

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for sleep apnea is denied.  









REMAND

The Veteran asserts entitlement to service connection for a low back condition, a right knee condition, a left lower extremity condition, a right lower extremity condition to include radiculopathy, depression to include as secondary to pain, an initial increased rating for a right hip strain and TDIU.

The Veteran has recently submitted medical evidence which suggests a possible relationship between his now service-connected sarcoidosis and his claimed low back condition, right knee condition, bilateral lower extremity conditions and depression, described in further detail below.  

Low back and right knee

Private medical evidence received in February 2016 indicates that the Veteran's sarcoidosis is responsible for symptoms of joint and back pain.  Further, the record indicates that polyarthritis (rheumatoid arthritis) is "related" to the Veteran's sarcoidosis.  However, the record remains unclear as to whether or not specific joints of the low back or right knee have a diagnosis of polyarthritis (rheumatoid arthritis) in addition to the currently diagnosed degenerative conditions and a rationale supporting this relationship was not clearly stated.  See e.g., private treatment records reflecting degenerative changes of the back and knee dated March 19, 2012 and May 8, 2012 received September 11, 2010, pg. 102, 120 of 178.  

As such, a VA examination to address is required to address the nature and etiology of the Veteran's claimed low back and right knee conditions.

Bilateral lower extremity condition

The Veteran has asserted a claim of entitlement to a bilateral lower extremity condition. 

As an initial matter, the Veteran has a diagnosis of right lower extremity radiculopathy and to the extent that it may be secondary to his low back condition, and the matter is inextricably intertwined with the remanded low back condition claim, as indicated above, and must be remanded to the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

It remains unclear whether the Veteran suffers from a bilateral lower extremity condition, manifested by weakness as secondary to sarcoidosis.  Recently, in a March 20, 2012 VA treatment record, the Veteran was noted to have acute bilateral lower extremity weakness (resolved).  The VA physician noted that the Veteran would need a complete neurologic workup to determine whether the Veteran had a neuro sarcoid.  The physician stated that it was "difficult to determine" if the Veteran's symptom was related to sarcoidosis and that it was "certainly probable."  

As such, a VA examination is required to address the nature and etiology of any bilateral lower extremity condition, to include as on a secondary basis.

Depression

The Veteran has essentially asserted entitlement to depression as secondary to pain.  In this regard, the Veteran submitted a statement from his father received April 17, 2012 which stated that the Veteran suffered symptoms of pain in-service and became depressed over the years due to pain from his conditions, referencing pain in areas such as the low back and lower extremities. The Veteran's sister also submitted a statement which indicated that the Veteran suffered from stomach pain in-service.  See buddy statement received February 12, 2016.  

It remains unclear whether the Veteran has a current diagnosis of depression as the record does not reflect a diagnosis or any treatment of depression.  However, the Veteran and his father competent to report a symptom of depression.   

As highlighted above, the January 2016 medical evidence suggests that the Veteran's service-connected sarcoidosis is responsible for symptoms of pain. 

To the extent that the Veteran's service-connected conditions have been noted to produce pain, the Board finds that a VA examination is required to address the nature and etiology of depression, if any, as secondary to symptoms of pain.  

Initial increased rating right hip strain

The Veteran was afforded a VA examination of his right hip in February 2013.  At that time, the Veteran was diagnosed with a right hip strain.  An updated VA examination to adequately address the current nature of the Veteran's right hip strain is required for several reasons, as indicated below.  

First, the February 2013 examination report of record does not indicate that range of motion testing of the right hip was performed in passive motion, weight-bearing, and non weight-bearing and it is therefore inadequate for rating purposes.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

Further, the record currently reflects that the Veteran may have additional disability of the right hip, specifically rheumatoid arthritis.  See private medical opinions dated January 2016 and January 2015.    

Appellate review of the Veteran's claim of TDIU must also be deferred because the above-mentioned issues are inextricably intertwined and must first be addressed by the AOJ.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After any development deemed necessary is completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back, right knee, bilateral lower extremity condition, and depression.  The Veteran's claims file (including this remand) must be reviewed by the examiner.

For the Veteran's claimed low back, right knee, bilateral lower extremity condition, the examiner must: 

(a)  Identify all current diagnoses of the low back (including any associated neurological manifestations); right knee and bilateral lower extremities, if any, that have been present at any time during the appeal period.  

In doing so, reconcile findings with any conflicting diagnoses of record.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back, right knee, or bilateral lower extremity condition is caused by or etiologically related to active duty service.

The Board highlights the lay contentions from the Veteran that his conditions onset in-service and have continued since.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back, right knee, or bilateral lower extremity condition, is caused by or aggravated by his service-connected conditions (sarcoidosis, gastroparesis with chronic stomach pain or a right hip condition). 

If a positive relationship is shown between any of the above claimed low back, right knee or lower extremities and service, the examiner must also consider the disability in providing the secondary opinion.

For the Veteran's claimed depression, the examiner must: 

(a)  Identify whether the Veteran has a diagnosis of any depression.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed depression condition is caused by or etiologically related to active duty service.

The Board highlights the lay contentions that symptoms of pain onset in-service.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression is related or aggravated by pain resulting from his service-connected conditions (sarcoidosis, gastroparesis with chronic stomach pain or a right hip condition).

If a positive relationship is shown between any of the above claimed low back, right knee or lower extremities and service, the examiner must also consider the disability in providing the secondary opinion.

A complete rationale for all opinions expressed must be provided.

2.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of the service-connected right hip strain.  The examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right hip condition. 

(a) Identify all current diagnosis of the right hip in addition to the Veteran's service-connected right hip strain.  In doing so, reconcile any conflicting evidence of record. 

(b) For any hip condition that is separate and distinct from the Veteran's right hip strain, provide an opinion as to whether it is related to service or service-connected disability.  

(c) Thereafter, range of motion for each joint of the hip should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate Supplemental Statement of the Case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


